UNITED STATES DISTRICT C()URT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

PATRICK HOU STON, Case No. l:l'?-cv-ZO?
Plaintiff,
Litkovitz, M.J.
vs.
COMMISSIONER OF
SOCIAL SECURITY, ORDER
Defendant.

Plaiutiff, Patrick Houston, brings this action pursuant to 42 U.S.C. §§ 405(g) and
1383(c)(3) for judicial review of the final decision of the Commissioner of Social Security
(Commissioner) denying plaintiff’s applications for disability insurance benefits (DIB) and
supplemental security income (SSI). This matter is before the Court on plaintiff’ s Statement of
Errors (Doc. 9), the Cornmissioner’s response in opposition (Doc. 12), and plaintiffs reply (Doc.
13).

I. Procedural Background

Plaintiff filed his applications for DIB and SSI in August 2013, alleging disability since
May 10, 2010', due to degenerative disc disease, “psychiatrist problems,” high blood pressure,
and allergies. Plaintiff’s applications Were denied initially and upon consideration Plaintiff,
through counsel, requested and Was granted a de novo hearing before administrative law judge
(ALJ) John M. Prince, Plaintiff and a vocational expert (VE) appeared and testified at the ALJ
hearing On February 24, 2016, the ALJ issued a decision denying plaintiff’ s applications
Plaintifi’s request for review by the Appeals Council was denied, making the decision of the ALJ

the final administrative decision of the Commissioner.

 

l At the administrative hearing, plaintiff amended his alleged onset date to March 21, 2012 (Tr. 41), Which is the
date after an ALJ denied his prior appfication. (Tr. 69-87).

lI. Analysis

A. Legal Framework for Disability Determinations

To qualify for disability benefits, a claimant must suffer from a medically determinable
physical or mental impairment that can be expected to result in death or that has lasted or can be
expected to last for a continuous period of not less than 12 months. 42 U.S.C. §§ 423(d)(l)(A)
(DIB), lSSZc(a)(B)(A) (SSI). The impairment must render the claimant unable to engage in the
work previously performed or in any other substantial gainful employment that exists in the
national economy. 42 U.S.C. §§ 423(d)(2), l382c(a)(3)(B).

Regulations promulgated by the Commissioner establish a five-step sequential evaluation
process for disability determinations:

I) If the claimant is doing substantial gainful activity, the claimant is not disabled.

2) If the claimant does not have a severe medically determinable physical or mental

impairment - i.e., an impairment that significantly limits his or her physical or

mental ability to do basic work activities -the claimant is not disabled.

3) If` the claimant has a severe impairment(s) that meets or equals one of` the listings

in Appendix l to Subpart P of the regulations and meets the duration requirement,

the claimant is disabled

4) If the claimant’s impairment does not prevent him or her from doing his or her
past relevant work, the claimant is not disabled

5) If the claimant can make an adjustment to other work, the claimant is not
disabled If the claimant cannot make an adjustment to other work, the claimant is
disabled
Rabbers v. Comm ’r of Soc. Sec., 582 F.3d 647, 652 (6th Cir. 2009) (citing 20 C.F.R. §§
416.920(a)(4)(i)-(v), 416.920(b)-(g)). The claimant has the burden of proof at the first four steps
of the sequential evaluation process. Id.; Wilson v. Comm ’r ofSoc. Sec., 378 F.3d 541, 548 (6th

Cir. 2004). Once the claimant establishes a prima facie case by showing an inability to perform

the relevant previous employment, the burden shifts to the Commissioner to show that the

claimant can perform other substantial gainful employment and that such employment exists in

the national economy. Rabbers, 582 F.3d at 652; Harmon v. Apfel, 168 F.3d 289, 291 (6th Cir.

1999)
B. The Administrative Law Judge’s F indings

The ALJ applied the sequential evaluation process and made the following findings of

fact and conclusions of law:

l. The [plaintift] meets the insured status requirements of the Social
Security Act through March 31, 2014.

2. The [plaintiff'] has not engaged in substantial gainful activity since May
10, 2010, the alleged onset date (20 CFR 404.1571 er seq. and 416.971 er

Seq.)

3. The [plaintiff] has the following severe impairments: cervical spine
degenerative disc disease with left arm radiculopathy, left carpal tunnel
syndrome, mood disorder, and borderline intellectual functioning (20 CFR
404.1520(0) and 416.920(0)).

4. The [plaintiff] does not have an impairment or a combination of
impairments that meets or medically equals one of the listed impairments in
20 CFR Part 404, Subpart P, Appendix 1 (20 CFR 404.1520(d), 404.1525,
404.1526, 416.920(d), 416.925, and 416.926).

5. After careful consideration of the entire record, the [ALJ] finds that the
[plaintiff] has the residual functional capacity to perform light work as
defined in 20 CFR 404.1567(b) and 416.967(b) with the following
limitations: he can occasionally lifi and carry up to 20 pounds with the right
dominant upper extremity and frequently lift/carry 10 pounds with the right
upper extremity. He is limited to lifting and/or carrying up to 10

pounds occasionally with the left non-dominant upper extremity. He can
only use the left upper extremity occasionally for gross and fine
manipulation He could frequently climb ramps and stairs, but [never
climb] ladders, ropes, or scaffolds. He can frequently balance, stoop, kneel,
and crouch, but could never crawl. He can do no overhead reaching with
the left upper extremity. He should avoid all exposure to extremes of cold
and should avoid all exposure to unprotected heights He would be able to
handle brief and superficial contact with the public and coworkers and could
handle ordinary levels of supervision found in a customary work setting
He could handle stresses of routine, repetitive, 3-4 step tasks He could
concentrate on, understand, and remember routine, repetitive, 3-4 step tasks

with uncomplicated instructions but could not do so with detailed, complex
technical instructions

6. The [plaintiff] is unable to perform any past relevant work (20 CFR
404.1565 and 416.965).2

7. The [plaintiff] was born [in] 1969 and was 40 years old, which is
defined as a younger individual age 18-49, on the alleged disability onset
date (20 CFR 404.1563 and 416.963).

8. The [plaintiff] has a limited education and is able to communicate in
English (20 CFR 404.1564 and 416.964).

9. Transferability of job Skills is not an issue in this case because the
[plaintiff’s] past relevant work is unskilled (20 CFR 404. 1568 and 416.968).

10. Considering the [plaintiff]’s age, education, work experience, and

residual functional capacity, there are jobs that exist in significant numbers

in the national economy that the [plaintiff] can perform (20 CFR 404.1569,

404.1569(3), 416.969, 416.9¢59(@1)).3

ll, The [plaintiff] has not been under a disability, as defined in the Social

Security Act, from May 10, 2010, through the date of this decision (20 CFR

404.1520(g) and 416.920(g).
(Tr. 16-28).

C. J udicial Standard of Review

Judicial review of the Comrnissioner’s determination is limited in scope by 42 U.S.C. §
405(g) and involves a twofold inquiry: (l) whether the findings of the ALJ are supported by
substantial evidence, and (2) whether the ALJ applied the correct legal standards See Blakley v.
Comm 'r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009); see also Bowen v. Comm ’r ofSoc. Sec.,

478 F.3d 742, 745-46 (6th Cir. 2007).

 

2 Plaintiff has past relevant work as a j anitor, which he performed at a medium level of exertion. (Tr. 27).

3 The ALJ relied on the VE’s testimony to find that plaintiff would be able to perform the requirements of
representative light occupations such as advertising material distributor (43,000 jobs nationally), ticket taker (13,000
jobs nationally), router (42,000 jobs nationally), and gate guard (127,000 jobs nationally). (Tr. 28).

4

The Commissioner’s findings must stand if they are supported by “such relevant evidence
as a reasonable mind might accept as adequate to support a conclusion.” Rr`chardson v. Pemies,
402 U.S. 389, 401 (1971) (citing Conso[r‘dared Edr'son Co. v. N.L.R.B., 305 U.S. 1977 229
(1938)). Substantial evidence consists of “more than a scintilla of evidence but less than a
preponderance . . .” Rogers v. Comm ’r ofSoc_ Sec., 486 F.3d 234, 241 (6th Cir. 2007). ln
deciding whether the Commissioner’s findings are supported by substantial evidence, the Court
considers the record as a whole. Hephner v. Mathews, 574 F.2d 359 (6th Cir. 1978).

The Court must also determine whether the ALJ applied the correct legal standards in the
disability determination Even if substantial evidence supports the ALJ’s conclusion that the
plaintiff is not disabled, “a decision of the Commissioner will not be upheld where the SSA fails
to follow its own regulations and where that error prejudices a claimant on the merits or deprives
the claimant of a substantial right.” Rabbers, 582 F.3d at 651 (quoting Bowen, 478 F.3d at 746).
See also Wr'lson, 378 F.3d at 545~46 (reversal required even though ALJ’s decision was
otherwise supported by substantial evidence where ALJ failed to give good reasons for not
giving weight to treating physician’s opinion, thereby violating the agency’s own regulations).

D. Specific Errors

On appeal, plaintiff argues that: (1) the ALJ failed to weigh the opinions of his treating
physicians in accordance with the Social Security regulations and controlling case law; and (2)
the ALJ’s credibility determination was based on a selective consideration of the record and not
supported by substantial evidence

1. Weight to the treating source opinions

lt is well-established that the findings and opinions of treating physicians are entitled to

substantial weight. Medical opinions from treating sources are generally afforded more weight

than those from non-treating sources “since these sources are likely to be the medical
professionals most able to provide a detailed, longitudinal picture of [the claimant’s] medical
impairinent(s)[.]” 20 C.F.R. §§ 404.1527(c)(2), 416.927(0)(2). See Waliers v. Comm 'r ofSoc.
Sec., 127 F.3d 525, 529-30 (6th Cir. 1997). “Treating-source opinions must be given
‘controlling weight’ if two conditions are metz (l) the opinion ‘is well-supported by medically
acceptable clinical and laboratory diagnostic techniques’; and (2) the opinion ‘is not inconsistent
with the other substantial evidence in [the] case record.”’ Gayhearf v. Comm ’r ofSoc. Sec., 710
F.3d 365, 376 (6th Cir. 2013) (citing 20 C.F.R. § 404.1527(c)(2)).

lf the ALJ declines to give a treating source’s opinion controlling weight, the ALJ must
weigh the factors specified in 20 C.F.R. §§ 404.1527(c) and 416.927(c) to decide what weight to
give the opinion; specifically, the length of the treatment relationship and the frequency of
examination, the nature and extent of the treatment relationship, supportability of the opinion,
consistency of the opinion with the record as a whole, and the specialization of the treating
source. Gayhearr, 710 F.3d at 376. See also Shr'elds v. Comm ’r of Soc. Sec., 732 F. App’x 430,
437 (6th Cir. 2018) (citing Wr`lson, 378 F.3d at 544) (emphasis added); see also Blak[ey, 581
F.3d at 408 (“Treating source medical opinions [that are not accorded controlling weight] are
still entitled to deference and must be weighed using all of the factors provided in 20 C.F.R. §
404.1527[(c)]”). The ALJ’s decision “must contain specific reasons for the weight given to [a]
treating source’s medical opinion, supported by the evidence in the case record, and must be
sufficiently specific to make clear to any subsequent reviewers the weight the adjudicator gave to
the treating source’s medical opinion and the reasons for that weight.” SSR 96-2p, 1996 WL
374188, at *5. See Cole v. Astrue, 661 F.3d 931, 937 (6th Cir. 2011). This requirement serves

two purposes: (1) “it helps a claimant to understand the disposition of her case, especially ‘where

a claimant knows that his physician has deemed him disabled,”’ and (2) it “permits meaningful
review of the ALJ’s application of the [treating-source] rule.” Shr`elds, 732 F. App’x at 438
(citing Wilson, 378 F.3d at 544). The Sixth Circuit has made clear that remand is appropriate
“when the Commissioner has not provided ‘ good reasons’ for the weight given to a treating
physician’s opinion” and when the ALJ has not “comprehensr`vely set forth the reasons for the
weight assigned to a treating physician’s opinion.” Id. (quoting Hensley v. Astrue, 573 F.3d 263,
267 (6th Cir. 2009)) (emphasis added).

On February 26, 2014, Dr. Steve Agabegi, M.D., plaintiffs treating neurosurgeon,
completed a disability questionnaire The questionnaire summarized objective findings
previously set forth by Dr. Agabegi, which included MRI findings showing severe left foraminal
stenosis at C6-7 and C4-5 and clinical findings of weakness in the left triceps and decreased grip
strength on the left. The questionnaire also summarized plaintiffs subjective complaints as:
“severe and unrelenting neck and left arm pain”; “a great deal of difficulty in maintaining focus,
attention and concentration because of his pain”; and experiencing “quite a number of days in an
average month where he can do little more than lie down until his most severe pain subsides a
bit.” (Tr. 813). Dr. Agabegi opined that in his judgment:

0 the objective findings support the subjective complaints alleged by plaintiff;

0 plaintiff would likely be absent from work 3 or more days per month due to
particularly bad days with his pain;

¢ plaintiff would have significant impairment in terms of use of his left ann in
activities such as lifting, carrying, pushing, pulling, reaching, grasping, holding,
turning objects, etc.;

0 plaintiff appeared sincere and forthright in his clinical presentation and
complaints of pain and was not deliberately exaggerating the extent of his pain or
malingering for secondary gain.

(Tr. 813). However, Dr. Agabegi did not believe it would be reasonable that plaintiff would be
“off task” for as much as one-third of a normal work day because of difficulties with
concentration, focus and attention with his pain. (ld.).

On October 19, 2015, Dr. Michael Bertram, M.D., plaintiffs treating pain management
specialist, completed a questionnaire in which he indicated that plaintiff would have difficulties
with concentration, focus, and attention due to pain, and thus would be “off task” for 15% or
more of a typical day because of his pain. (Tr. 960). Dr. Bertram also opined that based on his
treatment history with plaintiff and his knowledge of plaintiffs cervical spine problems, plaintiff
would likely absent from full-time work 3 or more days per month due to particularly bad days
with his pain. (`Id.). Dr. Bertram stated that plaintiff has a significant impairment in using his
left arm for activities such as lifting/carrying, pushing/pulling, reaching, etc. (Id.). Dr. Bertram
also opined that plaintiffs left carpal tunnel syndrome, separate and apart from plaintiffs
cervical spine impairment, would cause further significant problems with use of the left hand and
fingers in terms of activities such as grasping, pinching, manipulating small objects, picking up
or otherwise turning or manipulating small objects, etc. According to Dr. Bertram, plaintiff
lacked what would be regarded as normal “bimanual dexterity.” Finally, Dr. Bertram found
plaintiff was sincere and forthright in his clinical presentation and complaints of pain and was
not deliberately exaggerating the extent of his pain or malingering for secondary gain. (Tr. 961 ).
Dr. Bertram also completed a “Listing 1.04 Questionnaire,” which suggested that plaintiff meets
the requirements of that Listing. (Tr. 962).

The ALJ neither discussed nor weighed Dr. Agabegi’s treating physician opinion.

While the ALJ did discuss Dr. Bertram’s decision, the ALJ assigned “only little weight”

to the opinion of plaintiffs treating pain management specialist The ALJ stated:

Dr. Bertram opined the claimant would be off task 15% of more of a typical day
because of pain; would be absent from work 3 or more days per month due to pain;
and would have significant impairment in terms of use of his left arm/fingers/hand
(B22F, B23 F). Dr. Bertram also indicated the claimant’s impairments satisfied the
requirements of Listing 1.04 (B23F). Dr. Bertram has completed checkbox forms
and failed to provide clinical signs and findings in support of his assessment In
fact, some of Dr. Bertram’s own treatment records document full range of motion
in the upper extremities and normal muscle strength and tone (B l3F/4, for
example). Additional examinations of record, including Dr. Sheridan’s findings,
document relatively normal strength and functioning as well. As such, little weight
is given to these assessments

(Tr. 25).
a. Dr. Agabegi

Plaintiff contends the ALJ committed reversible error when he failed to even mention Dr.
Agabegi’s treating source opinion and weigh such opinion in accordance with the Social Security
regulations and Sixth Circuit standards (Doc. 9 at 10-12).

The Commissioner does not dispute that Dr. Agabegi was plaintiffs treating
neurosurgeon whose opinion should have been weighed by the ALJ. (Doc. 12 at 5). Instead, the
Comrnissioner argues that the ALJ’s failure to discuss or weigh Dr. Agabegi’s opinion is
harmless error because his opinion is “so patently deficient that the Commissioner could not
possibly credit it.” Wilson, 378 F.3d at 547. The Commissioner alleges that Dr. Agabegi
answered questions posed by plaintiffs attomey, which required a “yes” or “no” answer, and
that such questions contained plaintiffs attorney’s interpretation of the medical evidence In
addition, the Commissioner alleges that Dr. Agabegi did not support his answers with any
independent explanation on the form. The Commissioner notes that the Sixth Circuit has found a
treating source’s opinion to be “patently deficient” when it consisted solely of checkboxes
indicating various limitations and contained no explanation (Doc. 12 at 5, citing Hernandez v.

Comm ’r ofSoc. Sec., 644 F. App’x 468, 474-75 (6th Cir. 2016)). The Commissioner further

contends that even if Dr. Agabegi’s opinions were not patently deficient, the ALJ ’s failure to
weigh them would still be harmless because they do not directly contradict the ALJ ’s decision.

The ALJ committed reversible error when he failed to acknowledge or weigh the medical
opinion of Dr. Agabegi. The Court cannot say that Dr. Agabegi’s opinion is so patently deficient
so as to constitute harmless error in this case. While Dr. Agabegi’s opinion was submitted on a
form drafted by plaintiffs counsel that required “yes” or “no” responses, the Sixth Circuit has
not issued any per se rules regarding evidence submitted by a physician in the form of a check-
the-box type. The Commissioner is correct that the Court of Appeals has cast doubt on the
usefulness of such forms where a physician fails to give an explanation for the findings In
Hernandez, cited by the Commissioner, the Sixth Circuit determined that an ALJ’s erroneous
consideration of a treating physician’s check-box analysis was harmless error where the form
was unaccompanied by any explanation by the physician 644 F. App’x at 474-75. The Court of
Appeals found it “nearly impossible to analyze” whether that the treating physician’s opinion
was not inconsistent with the objective evidence because his check-box analysis was not
accompanied by any explanation, such as whether the mental limitations alleged reflected the
plaintiffs limitations when she is taking her medication or if these boxes reflect her limitations
when she is not taking her medication Hernandez, 644 F. App’x at 474.

Here, in contrast, the form completed by Dr. Agabegi contains the relevant objective
findings and plaintiffs subjective allegations, albeit summarized and supplied by plaintiffs
attorney, all of which provide a basis for Dr. Agabegi’s opinion. Where, as here, the information
in the form is supported by the objective and clinical evidence of record, the Court cannot say
that Dr. Agabegi’s opinion is So patently deficient that the Commissioner could not possibly

credit it. F or example, the Sixth Circuit recently determined that despite the shortcomings of the

questionnaire answered by the claimant’s treating physician, the record nonetheless “does
contain objective findings that are, at the very least, not inconsistent with the {treating
physician’s] assessment." See S/rr`elds, 732 F. App’x at 440. Unlike Hernandez, the Court here
is able to discern that the objective evidence is not inconsistent with Dr. Agabegi’s opinion.
MRI findings in February 2011 showed degenerative disc diseases with multiple levels of severe
bilateral foraminal stenosis (severe at C3/4, C4/5, and C6/7 and moderate to severe at C7-Tl).
(Tr. 791 , 809-810). Clinical findings from 2013 and 2014 showed axial neck pain and mild left
arm radiculopathy with 4/5 strength (Tr. 506), weakness (4/5 strength on the left as compared to
the right upper extremities) (Tr. 507), mild left arm radiculopathy with 4/5 strength (Tr. 757),
and “weakness in his left triceps for a long time” (Tr. 771). Dr. Agabegi referred plaintiff for
cervical epidural steroid injections to treat his pain. (Tr. 403-407, 507-508, 518). In addition, as
further explained below, Dr. Agabegi’s opinion appears to be consistent with the opinion of
plaintiffs other treating physician, Dr, Bertram. Given the MRI and clinical findings, as well as
the consistency of Dr. Agabegi’s opinion with that of Dr. Bertram, the Court cannot conclude
that Dr. Agabegi’s opinion was so patently deficient such that the ALJ’s failure to acknowledge
and weigh this treating physician’s opinion constitutes harmless error. See Shz`elds, 732 F. App’x
at 440.
b. Dr. Bertram

Plaintiff also argues the ALJ ’s decision to afford little weight to the opinion of Dr.
Bertram is not supported by substantial evidence and fails to comport with the “good reasons”
requirement set forth in Wilson. (Id. Doc. 9 at 13-22). The Commissioner contends the ALJ
properly weighed Dr. Bertram’s opinions because they were on checkbox forms and were

unexplained; Dr. Bertram’s examinations showed no significant abnormalities in plaintiffs arms;

ll

and examinations by other medical sources showed no significant abnormalities (Doc. 12 at 7-
1 1).

The Court determines that the ALJ did not give "good reasons” for assigning Dr.
Bertram’s opinions “only little weight.” (Tr. 25). Again, the ALJ discounted Dr. Bertram’s
opinion because of the “checkbox forms” he completed, which, for the reasons discussed above,
is not a good reason under the circumstances of this case.“ In addition, Dr. Bertram in fact
provided specific clinical signs and findings on the “Listing 1.04 Questionnaire” forrn, which
was completed on the same date as the medical assessment forrn. These included findings of
reduced extension and left rotation of the spine, motor loss at the left C6 pronator teres muscles,
and reflex loss of the C6 brachioradialis. (Tr. 796). These reported findings are directly
reflected in the progress notes of Dr. Bertram, who treated plaintiff on referral from Dr. Agabegi.

On April 15, 2014, plaintiff presented with chronic neck pain radiating down the left
upper extremity. Plaintiff reported that he had neck pain across his neck, worse on the left side
and worse with any movements or activities; he experienced numbness and tingling down his left
upper extremity; and he had a secondary complaint of back pain that radiated down the right leg.
(Tr. 792). On examination, plaintiff exhibited a normal gait pattem, had full range of motion of
the shoulders, and normal range of motion of cervical spine with complaints of neck pain in the
midline with all motions and directions With Spurling’s maneuver he radiated to the shoulder
but not further down. Dr. Bertram also found tenderness around left paraspinals, facet joints,

trapezius, levators scapula and infraspinatus muscles Manual muscle testing of the major

 

4 To be sure, the Sixth Circuit has noted the shortcomings of using a form drafted by the claimant’s counsel, which
is largely restricted to checking “yes” or “no” in response to narrative-style questions to report a treating
physician’s opinion Shr'elds, 732 F. App’x at 440. Nevertheless, because the record contains objective and clinical
findings that are not inconsistent with the treating physician’s assessment, the Court cannot conclude the ALJ 1s
decision to give only little weight to Dr. Bertram’s opinion is supported by substantial evidence Id.

12

muscle groups of the upper limbs were graded as 5/5 with normal tone and bulk except left
pronator teres 5 minus/5 Plaintiff s reflexes were reduced but absent at the left brachioradialis;
he exhibited decreased sensation in left upper extremity; and he had normal distal pulses. Dr.
Bertram assessed degeneration of the cervical intervertebral disc and spinal stenosis in cervical
region. (Tr. 794). Dr. Bertram discussed the possibility of epidural injections to treat plaintiff s
pain and recommended an electrodiagnostic study (EMG) in view of plaintiffs multiple levels of
foraminal stenosis Dr. Bertram noted that plaintiffs symptoms appeared to be C6 related and
an EMG study would confirm radiculopathy versus nerve irritation. (Id.).

Plaintiff underwent the EMG on April 29, 2014, which showed chronic left C6
radiculopathy along with moderately severe left carpal tunnel syndrome (Tr. 806-09).

Plaintiff received the first of his epidural injections on May 14, 2014. (Tr. 796). When
seen on June 3, 2014, plaintiff reported he had over a two-week period of greater than 80%
improvement from the epidural. (Tr. 798). His clinical examination revealed findings similar to
those on his previous exam. (Tr. 799). Dr. Bertram recommended a cervical epidural at left C5-
6 and physical therapy. (Id.). Plaintiff underwent the epidural on June 18, 2014. (Tr. 801).
During his follow up exam on July 14, 2014, Dr. Bertram reported that plaintiffs improvement
with the epidurals was temporary and he continued to have ongoing left arm pain with numbness,
tingling, and weakness (Tr. 803). Therapy was partially helpful and plaintiff reported trouble
sleeping (Tr. 803). Plaintiff exhibited clinical findings similar to his previous two
examinations except that he had decreased sensation in the left upper extremity nondermatomal.
(Tr. 804). Dr. Bertram changed plaintiffs medications and recommended proceeding with an

additional cervical epidural at left C5-6. (Tr. 805).

13

When seen on March 30, 2015, plaintiff exhibited additional clinical findings indicative
of his chronic neck and left upper extremity pain, including reduced range of motion of the
cervical spine, weakness associated bilaterally with the deltoid muscle, biceps and left triceps,
and pronator feres muscle. His reflexes “were reduced bilaterally brachioradialis and left
triceps.” (Tr. 955). Sensory examination showed decreased sensation in the left upper extremity
and C6, C7, and C8 distribution patterns Plaintiff continued with positive Tinel’s and Phalen’s
signs at the left wrist. (]o'.). Dr. Bertram assessed ongoing significant degeneration of the
cervical spine and requested an updated l\/IRI due to plaintiffs “ongoing symptoms including
occasional urinary difficulty and balance difficulty.” (Tr. 956).

Plaintiff underwent a carpal tunnel injection on April 16, 2015. (Tr. 952).

An MRl on May l, 2015 showed disc material and moderate bilateral uncovertebral
spurring left greater than right at C5-6 which had resulted in moderately severe left and moderate
right neuroforaminal narrowing (Tr. 958-59).

On subsequent examinations in 2015, plaintiff exhibited reduced range of motion of the
cervical spine; bilateral weakness with his deltoid, biceps, left triceps and pronator teres; reduced
reflexes bilaterally in the brachioradialis and in the left triceps; and decreased sensation in the
left upper extremity in the C6, C7, and C8 distribution patterns (Tr. 949, 971). Dr. Bertram also
found ongoing evidence of the severe left carpal tunnel syndrome, namely positive Tinel’s and
Phalen’s signs (Ia'.).

Against this backdrop, Dr. Bertram provided his medical assessment As with Dr.
Agabegi, the record “does contain objective findings that are, at the very least, not inconsistent

with the [treating physician’s] assessment.” See Shieids, 732 F. App’x at 440. Therefore, the

fact that Dr. Bertram’s opinions were conveyed on a checkbox form is not a good reason for
discounting his opinion

ln discounting Dr. Bertram’s opinion, the ALJ additionally noted that “some of Dr.
Bertram’s own treatment records document full range of motion in the upper extremities and
normal muscle strength and tone.” (Tr. 25, citing exhibit B13F/4). However, this recitation of
the evidence is incomplete The April 15, 2014 progress note cited by the ALJ shows “normal
range of motion of cervical spine with complaints ofneckpar`n in the midline with all motions
and directions With Sparling ’s maneuver he radiares to the shoulder but nojirrrher down
Tenderness around lej?paraspr`nals, facet joints trapezr`us, [evator scapula and infraspinatus
muscles.” (Tr. 794) (emphasis added). In terms of strength, Dr. Bertram found “manual muscle
testing of the major muscle groups of the upper limbs were graded as 5/5 with normal tone and
bulk except left pronator feres 5 minns/$.” (Tr. 794) (emphasis added). Dr. Bertram also
reported clinical findings of reduced reflexes and absent reflexes at the left brachioradialis and
decreased sensation in the left upper extremity nonderrnatomal, which the ALJ failed to note.
(Tr. 25, Tr. 794). See Jones v. Sec ’y, 945 F.2d 1365, 1369-70 (6th Cir. 1991) (reliable objective
evidence of pain includes medical evidence of muscle atrophy, reduced joint motion, muscle
spasm and sensory and motor disruption). The ALJ’s incomplete recitation of the evidence is not
a good reason to discount Dr. Bertram’s opinion 5

Finally, the ALJ discounted Dr. Bertram’s opinion because “[a]dditional examinations of

record, including Dr. Sheridan’s findings, document relatively normal strength and functioning

 

5 The Commissioner contends that the ALJ’s omission of certain clinical findings from April 2014 is harmless error
because the ALJ accounted for any weakness in plaintiffs left arm in the RFC finding (Doc. 12 at 9). This
argument ignores all of the clinical and objective findings set forth in the record subsequent to the Apr112014 visit,
which lend even further support to Dr. Bertram’s opinion and were not discussed by the ALJ in weighing the
treating physician’s opinion The Court, therefore, is not persuaded that the ALJ’s omissions constitute harmless

€!'1'01'.

15

as well.” (Tr. 25). However, Dr. Sheridan’s consultative examination was done in 2013, before
plaintiffs 20] 4 EMG and 2015 MRI and two years before Dr. Bertram issued his opinion As
discussed above, the record reflects additional objective and clinical findings showing a
progressive worsening of plaintiffs condition after 2013 and Dr. Sheridan did not have the
benefit of such findings See Gayhearr, 710 F.3d at 377 (“Surely the conflicting substantial
evidence must consist of more than the medical opinions of the nontreating and nonexamining
doctors. Otherwise the treating-physician rule would have no practical force because the treating
source*s opinion would have controlling weight only when the other sources agreed with that
opinion Such a rule would turn on its head the regulation’s presumption of giving greater weight
to treating sources because the weight of such sources would hinge on their consistency with
nontreating, nonexamining sources.”). In addition, strikingly absent from the ALJ’s analysis of
the weight to afford Dr. Bertram’s opinions are the 2015 MRI findings and the April 2014 EMG
findings which support an objective basis for plaintiff’s pain and for Dr. Bertram’s medical
assessment The reasons posited by the ALJ are not “good reasons” for only affording little
weight to the opinion of Dr. Bertram.

Moreover, there is no indication in the ALJ’s decision that he considered the 20 C.F.R.
§§ 404.1527(0) and 416.927(0) factors when weighing the opinion of Dr. Bertram. Under the
Social Security regulations when the ALJ declines to give controlling weight to a treating
physician’s assessment, “the ALJ must still determine how much weight is appropriate by
considering a number of factors, including the length of treatment relationship and the frequency
of examination the nature and extent of the treatment relationship, supportability of the opinion,
consistency of the opinion with the record as a whole, and any specialization of the treating

physician” Blak!ey, 581 F.3d at 406 (citing former 20 C.F.R. § 404.1527(d)). The ALJ’s failure

16

to consider the regulatory factors is particularly troubling here in light of Dr. Bertram’s area of
specialization length of treatment relationship with plaintiff, regular examinations of plaintiff,
and reliance on objective MRI and EMG evidence The AL.l’s failure to consider the factors set
forth in 20 C.F.R. §§ 404.1527(0)(2)-(6) and 416.927(0)(2)-(6) in determining what weight to
give Dr. Bertram’s opinion and his failure to provide “good reasons” in discounting Dr.
Bertram’s opinion requires a reversal and remand for further proceedings See Biakley, 581 F.3d
at 407 (ALJ’s failure to adequately explain reasons for weight given a treating physician’s
opinion "denores a lack of substantial evidence even where the conclusion of the ALJ may be
justified based upon the record.”). Plaintiff`s first assignment of error is sustained

2. Whether the ALJ erred in discounting plaintiff’ s credibility.

Plaintiff also alleges the ALJ erred in assessing his credibility. As stated above, the
undersigned orders that this matter be remanded because the ALJ failed to provide good reasons
for the weight given to the treating physicians’ opinions As resolution of this issue on remand
may impact the remainder of the ALJ’s sequential evaluation, including his assessment of
plaintiffs credibility, it is not necessary to address plaintiffs credibility argument. See Trerit v.
Astrue, No. l:090v2680, 2011 WL 841529, at "‘7 (N.D. Ohio Mar. 8, 2011). ln any event, even
if plaintiffs argument had merit, the outcome would be the same, i.e., a remand for further
proceedings and not an outright reversal for benefits
III. This matter is reversed and remanded for further proceedings

In determining whether this matter should be reversed outright for an award of benefits or
remanded for further proceedings the Court notes that all essential factual issues have not been
resolved in this matter, nor does the current record adequately establish plaintiffs entitlement to

benefits as of his alleged March 21, 2012 onset date. Faacher v. Sec ’y ofH.H.S., 17 F.3d l7l,

17

176 (6th Cir. 1994). This matter is reversed and remanded for further proceedings with
instructions to the ALJ to re-weigh the opinion evidence from plaintiffs treating physicians in
accordance with the treating physician rule; to reconsider plaintiff’ s credibility and RFC; and for

further medical and vocational development as warranted

IT IS THEREFORE ORDERED THAT:

The decision of the Commissioner is REVERSED and REMANDED for further

proceedings pursuant to Sentence Four of 42 U.S.C. § 405(g).

Date: ?‘¢l' ?//@d %\MZ§
Karen L. Litkovitz

United States Magistrate Judge

 

 

18

